Citation Nr: 1131622	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In May 2007, the Veteran presented testimony at a hearing conducted at the Muskogee RO before a Decision Review Officer (DRO).  In March 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, D.C.  Transcripts of these hearings are in the Veteran's claims folder.

In May 2009 and June 2010, the Board remanded the matter for VA examinations.  In July 2010, an adequate VA examination was obtained.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Pes planus was noted on the Veteran's entrance examination and thus, he had bilateral pes planus that preexisted his entrance into active service.

3.  The Veteran has not been shown to currently have bilateral pes planus that is related to any aggravation during service of his preexisting disorder or otherwise etiologically related to his military service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Pursuant to the Board's June 2010 remand, a VA examination with respect to the claim was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an August 2007 SOC (statement of the case) and April 2010 and July 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established.  Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the presumption of sound condition is rebutted, the veteran is not entitled to service connected benefits because it has been shown that his disability pre-existed service and was not aggravated in service.  See Wagner, 370 F.3d at 1094-1096.  In such cases, where the presumption of sound condition at entrance to service cannot be rebutted, the assumption of the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral pes planus.  The Veteran contends that his pre-existing pes planus was aggravated while in-service due to the eighteen months he spent working with the mail in the Philippines.  He testified that his feet hurt and he was prescribed insoles during service because of the amount of time he spent on his feet without rest.  Additionally, he testified that he had surgery on his feet in 1975 to remove bone spurs and toenails, which was a result of aggravation of his pes planus during service.  However, the place that performed this surgery no longer exists.  The Veteran added that his feet have continued to hurt since service and that he wears custom inserts.  

In this case, the presumption of soundness does not apply because the Veteran's November 1966 entrance examination indicated that his feet were abnormal and that he had moderate bilateral pes planus.  38 C.F.R. § 3.304(b).  The next stage of the analysis is consideration as to whether there is an indication that the Veteran's pre-existing bilateral pes planus underwent an increase in severity during service.  

The evidence of record indicates that the Veteran's pre-existing bilateral pes planus did not permanently increase in severity during service.  The Veteran's service treatment records reflected that in January 1968, he complained of frequent pains in his foot.  Upon observation, the Veteran was noted to have pes planus and "heel [illegible]" as well as calluses on the metatarsal heads.  He was prescribed bilateral arch supports and a heel wedge.  In March 1968, the Veteran was given a profile for no prolonged standing, marching, or walking.  Significantly, there were no foot related complaints on his September 1970 separation examination and report of medical history which were recorded approximately two and a half years later.  

The post-service medical evidence showed that in February 2007, the Veteran went to D.H. to verify that he had surgery on his feet in 1975.  Examination revealed that the Veteran had previous toenail surgery, and there was an old incision line on the plantar surface of both feet.  The impression was hyperpronation, plantar fasciitis, bilateral.  The Veteran was prescribed orthotics.  A March 2007 VA x-ray reflected bilateral pes planus and bilateral calcification of attachment of Achilles tendon to the calcaneus.  

In June 2009, the Veteran underwent a VA examination.  The Veteran reported that he worked as a supervisor after service which did require walking but he was able to get off his feet.  He added that he moved around the plant on a motorized cart.  The examiner noted that pes planus may lead to painful weight bearing and severe gait dysfunctions, but does not lead to the development of bone spurs or plantar fasciitis.  The examiner concluded that there was no evidence to suggest that the Veteran's pes planus worsened in severity during his military service as there were no complaints of painful weight bearing or gait dysfunction between 1969 and 2007.  

In the June 2010 remand, the Board concluded that this VA examination was inadequate upon which to base a determination and remanded for another examination.

A second VA examination was obtained in July 2010.  Following examination, the examiner opined that there was less than a 50 percent probability that the Veteran experienced a prominent worsening or aggravation of his pre-existing pes planus beyond its natural progression during service.  The examiner reasoned that the in-service flare-up of the preexisting pes planus was considered temporary or intermittent.  According to the record, it resolved and was not causing the Veteran problems at the time of his discharge.  A flare-up that resolves is not sufficient to be considered a permanent worsening of the underlying condition.  The Board affords this VA examination great probative value.  The examiner based the opinion on a review of the claims file and considered the relevant evidence, specifically referencing the pre-existing pes planus on the entrance examination; the 1968 records of treatment for arch supports, heel wedge, and a profile; as well as the post-service 1975 surgery.  The examiner noted that the Veteran had moderate pes planus on entrance, and although he was treated in the orthopedic clinic, there were no documented problems on discharge and his foot examination was normal.  The Board observes that the examiner's conclusions are consistent with the Board's review of the evidence, which indicates that although the Veteran sought treatment in 1968, no problems were recorded two and a half years later on separation.  Accordingly, the Board finds this opinion persuasive.

In sum, the evidence of record does not show that the pre-existing pes planus underwent a permanent increase in severity during service.  Rather, the most persuasive evidence indicates that the Veteran had a temporary or intermittent flare-up of symptoms of the preexisting pes planus, which does not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation.  Although the Veteran has provided competent and credible testimony that his in-service standing and lifting worsened his pre-existing pes planus, he, as a layperson, is not qualified to state that his pes planus was permanently aggravated beyond its natural progression, as that is a medical determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the underlying pes planus has not been shown to have permanently worsened, the presumption of aggravation does not arise in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  There is no indication that the Veteran's pes planus is otherwise related to his service.  Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection entitlement to service connection is denied.  38 C.F.R. §§ 3.303, 3.304, and 3.306.  


ORDER


Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


